DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5,8, 10-12,15, and 17-19 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0265833 to Meyyappan et al. (Meyyappan) in view of US 2011/0190845 to Weisfeldt et al. (Weisfeldt) and of US Patent No. 6,014,584 to Hoffman et al. (Hoffman) (all previously cited). 
In reference to at least claims 1,8 and 15
Meyyappan teaches a transvascular diaphragm pacing system and methods which discloses an apparatus/method for reducing ventilation induced diaphragm disuse in a patient receiving ventilation support from a mechanical ventilator (MV) (e.g. prevent or reverse diaphragm disuse atrophy, para. [0014], [0056]) that provides cyclic ventilation that includes a tidal volume waveform with an inspiratory phase and an expiratory phase during each cycle of the cyclic ventilation (e.g. ventilator, 32, Fig. 1, para. [0114]; produces a tidal volume, Figs. 16 and 25, para. [0159]-[0161]), comprising: an electrode array comprising a 
Weisfeldt teaches a portable negative pressure ventilation device and methods and software related thereto which discloses a portable apparatus for reducing ventilation induced diaphragm disuse in a patient receiving ventilation support from a mechanical ventilator (MV) (e.g. mechanical ventilator, Fig. 1) that includes an electrode array of first and second types and comprising a plurality of electrodes configured to stimulate a phrenic nerve of the patient (e.g. various electrode arrays used for phrenic nerve stimulation, 130, Figs. 3C-4L); and at least one controller (e.g. 140, Fig. 3B,6) configured to localize the phrenic nerve 
Hoffman teaches an electroporation therapy apparatus which discloses an apparatus comprising: an electrode array of first and second types (e.g. Figs. 2A-2G) and comprising a plurality of electrodes (e.g. electrode needles of the electrode assemblies, Fig. 2A-2G) configured to stimulate a patient; and at least one controller (e.g. 300, Fig. 3) configured to: identify a type of electrode array from at least two different types (e.g. automatic identification of electrode applicators using built in identification element, Col. 7, l. 3 - Col. 8, l. 16), and generate a stimulus signal for stimulating based upon the identity of the electrode type (e.g. automatically sets therapy voltage and the coded information includes array type parameters, Col. 7, l. 3 - Col. 8, l. 16; Col. 9, l. 58 – Col. 10, l. 67).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the apparatus/method of Meyyappan with the teachings of Weisfeldt to include using with the stimulator the various electrodes array types that are located externally to the body for localizing and stimulating the phrenic nerve in order to yield the predictable result of reducing the invasiveness of the apparatus by providing minimally invasive electrode arrays for stimulating the phrenic nerve(s). Further, it would have been 
In reference to at least claims 3,10 and 17
Meyyappan modified by Weisfeldt and Hoffman teaches a system/method according to claims 1,8 and 15. Hoffman further discloses being able to control an amplitude of the stimulus signal in accordance with the identified type of electrode arrays. (e.g. automatically sets therapy voltage and the coded information includes array type parameters, Col. 7, l. 3 - Col. 8, l. 16; Col. 9, l. 58 – Col. 10, l. 67). 
In reference to at least claims 4, 11 and 18
Meyyappan modified by Weisfeldt and Hoffman teaches a system/method according to claims 1,8 and 15. Meyyappan further discloses monitoring breathing cycle information indicative of at least one of the inspiratory phase and the expiratory phase of the cyclic ventilation provided by the MV (e.g. monitoring the breath cycle, para. [0014], [0019], [0114], [0124], [0127], [0129], [0141], [0143], [0154]-[0155], [0167]). Meyyappan further discloses being able to generate the stimulus signal during a plurality of ventilation cycles including both the inspiratory and expiratory phases (e.g. delivering the generated stimulation signal…at preselected time of the ventilator breath cycle, para. [0042], stimulation during the inspiration phase and the expiration phase, Figs. 23-24, para. [0180]
In reference to at least claims 5,12 and 19
Meyyappan modified by Weisfeldt and Hoffman teaches a system/method according to claims 1,8 and 15. Meyyappan further discloses monitoring breathing cycle information indicative of at least one of the inspiratory phase and the expiratory phase of the cyclic ventilation provide by the MV (e.g. monitoring 

Claims 2,9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0265833 to Meyyappan et al. (Meyyappan) in view of US 2011/0190845 to Weisfeldt et al. (Weisfeldt) and of US Patent No. 6,014,584 to Hoffman et al. (Hoffman) as applied to claims 1,8 and 15 further in view of US Patent No. 6,032,064 to Devlin et al. (Devlin). 
In reference to at least claims 2,9 and 16
Meyyappan modified by Weisfeldt and Hoffman teaches a method/device according to claims 1,8 and 15. Weisfeldt further discloses the electrode arrays comprising a plurality of pins (e.g. ‘845, pins on connector 134, Fig. 4C) but does not explicitly teach a jumper setting comprising a wired connection between at least two of the plurality of control pins to identify the type of electrode array. 
Devlin teaches an electrode array system for measuring electrophysiological signals which discloses a method for identifying an electrode array type (e.g. Fig. 9) in which the electrode array types contain a plurality of pins for identification purposes (Col. 6, l. 38 – Col. 7, l. 30) and discloses that in alternative embodiments that electrode array may include passive devices such as jumpers for generating code for self-configuration (e.g. Col. 9, ll. 13-16) 
It would have been obvious to one having ordinary skill in the art before the effective filing data to further modify the apparatus/method of Meyyappan . 

Claims 6-7,13-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0265833 to Meyyappan et al. (Meyyappan) in view of US 2011/0190845 to Weisfeldt et al. (Weisfeldt) and of US Patent No. 6,014,584 to Hoffman et al. (Hoffman) as applied to claims 1,8 and 15 further in view of US 2015/0302539 to Mazar et al. (Mazar) (previously cited).
In reference to at least claims 6-7,13-14 and 20
Meyyappan modified by Weisfeldt and Hoffman teaches a method/device according to claims 4,8 and 15. Meyyappan further discloses sensor(s) used for determining the breath cycle of the patient being in communication with the stimulator (e.g. sensors 48 and breath sensor 50, Fig. 1, monitor breath cycle and determine attributes of the breath cycle, para. [0114], [0124], [0127], [0129], [0141], [0143], [0154]-[0155]) and a display operatively coupled to the controller within the stimulator (e.g. stimulator includes input and output devices such as computer style devices, touchpad, output device such as a monitor, para. [0146]) but does not explicitly teach wherein the at least one controller is further configured to identify an identifier (ID) of a sensor which transmits the breathing cycle information or wherein the at least one controller is further configured to: determine a battery type of the identified sensor as one of a rechargeable or non-rechargeable battery based on the identifier (ID), determine an operating state of the rechargeable or non-rechargeable battery, and provide an indication on the display of the battery type and the operating state.
Mazar teaches a patient care and health information management system and methods which discloses an identifier associated with a patient worn sensor that collects data including respiration data and displaying a battery level/status associated with the sensor (e.g. paragraph [0114]). 
. 

Response to Arguments
Applicant's arguments filed 4/22/2021 have been fully considered but they are not persuasive. Applicant argues that the references do not teach a mechanical ventilator (MV) that provides cyclic ventilation that includes a tidal volume waveform with an inspiration phase and an expiratory phase, wherein the at least one controller is configured to generate the stimulus signal such that there is no modification of the tidal volume waveform that is attributed to the MV, the examiner respectfully disagrees. It is noted that the rejections have been updated in view of the claim amendments. Meyyappan discloses an apparatus/method for reducing ventilation induced diaphragm disuse in a patient receiving ventilation support from a mechanical ventilator (MV) (e.g. prevent or reverse diaphragm disuse atrophy, para. [0014], [0056]) that provides cyclic ventilation that includes a tidal volume waveform with an inspiratory phase and an expiratory phase during each cycle of the cyclic ventilation (e.g. ventilator, 32, Fig. 1, para. [0114]; produces a tidal volume, Figs. 16 and 25, para. [0159]-[0161]), comprising: an electrode array comprising a plurality of electrodes configured to stimulate a phrenic nerve of the patient (e.g. electrodes 28, Fig. 1, near left and/or right phrenic nerve, para. [0112], [0118], [0120]) ; and at least one controller (e.g. stimulator 24 includes a controller 60, Fig. 4 ) configured to generate a stimulus signal for stimulating a phrenic nerve of the patient using the electrodes (e.g. controller 60 serves as the computational center for the stimulator determines stimulation signals to be outputted by the pulse generation circuit, para. [0067], [0141]-[0143]) in coordination with the cyclic ventilation provided by the MV (e.g. stimulation may begin any time before, during or after the onset of the inspiratory phase of the ventilator and/or can end at any time before, during or after the end of the inspiratory phase, Fig. 14, para. [0148], [0154], [0167], [0168], in .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2006/0247729 to Tehrani et al. which teaches a multimode device and method for controlling breathing that includes providing low level stimulation during all or a portion of the respiration cycle that does not modify the tidal volume waveform.  US Patent No. 9,682,235 to O’Mahony et al. which teaches electrical stimulation for preservation and restoration of diaphragm function. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER L GHAND/Examiner, Art Unit 3792